     Case 2:19-cv-01479-MCE-AC Document 16 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANDRES C. HERNANDEZ,                               No. 2:19-cv-1479 MCE AC P
11                       Plaintiff,
12            v.                                         ORDER
13    JOE LIZARRAGA, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action, has requested appointment of counsel. ECF No. 15. In support of the motion, plaintiff

18   states that he is unable to afford counsel; that the issues in this action are complex and he has

19   limited knowledge of the law; that he has limited access to the prison law library, and that he

20   suffers from a health diagnosis which ultimately prevents him from litigating complicated

21   matters. See id. at 1.

22          A review of the docket indicates that currently before the District Court Judge assigned to

23   this matter are findings and recommendations which recommend that this action be dismissed for

24   lack of jurisdiction. See ECF No. 7. Because the adoption of the recommendation will dispose of

25   this action, plaintiff’s request for the appointment of counsel is premature.

26   ////

27   ////

28   ////
                                                        1
     Case 2:19-cv-01479-MCE-AC Document 16 Filed 08/25/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 2   counsel (ECF No. 15) is DENIED as premature.
 3   DATED: August 25, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
